Title: To Benjamin Franklin from Anne-Louise Brillon de Jouy, 30 July 1777
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce mercredi 30 juillét [1777] a passy
Mde. Brillon a l’honneur de faire mil compliments a mr. franklin et de lui envoyér le petit air, qui a paru lui plaire hiér; en s’éveillant, elle l’a copié; c’est une véritable jouissance pour elle d’imaginer qu’elle peut amusér quélquefois mr. franklin qu’elle aime et éstime comme il méritte de l’estre; elle lui en veut pourtant un peu des six parties d’échécs qu’il lui a si inhumainement gagnée et le prévient qu’elle n’épargnera rien pour se bien vengér!
 
Addressed: A Monsieur / Monsieur franklin / A Passy
